Citation Nr: 1314658	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  12-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the Detroit, Michigan RO.

The Board notes that the Veteran indicated in his March 2013 Medical Opinion Response Form that he did not waive initial RO consideration of that opinion and requested that it be remanded.  However, the Board has determined that a remand would cause unnecessary delay and instead has reached a decision on this case.  The evidence of record supports a grant of service connection, which is a full grant of the benefit sought and the Veteran therefore is not prejudiced by such a decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent and credible lay evidence establishes extensive sun exposure during military service.

2.  The competent and credible evidence shows that the Veteran's basal cell carcinoma is related to his military service.


CONCLUSION OF LAW

Basal cell carcinoma was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for basal cell carcinoma; which represents a complete grant of the issue on appeal.  As such, no further notice or assistance is required to assist the Veteran in substantiating this claim.

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Private treatment records show posterior right ear basal cell carcinoma since October 2005 and left shoulder/upper back basal cell carcinoma since December 2008.  Thus, the current disability requirement is satisfied.
	
The Veteran's service treatment records are silent with regard to an active duty onset of basal cell carcinoma.  The Veteran has argued that his skin cancer was caused by extensive sun exposure in service during World War II, particularly while serving abroad.  The Veteran is competent to provide lay evidence regarding his in-service sun exposure.  38 C.F.R. § 3.159(a)(2).  The question then becomes whether the Veteran's lay evidence is found to be credible.  The Veteran's service records confirm nine months of foreign service in the Asiatic-Pacific theater during WWII, which geographically corroborates the Veteran's contentions.  The Veteran's military occupational specialty (MOS) was as a cook.  While the Veteran's MOS does not suggest duties that required the Veteran to be frequently exposed to the sun, it likewise does not preclude such exposure.  The Board finds no objective evidence refuting the Veteran's claims or casting doubt on his credibility.  Although there is no corroborating medical evidence, the Board finds the Veteran's lay statements regarding his in-service sun exposure credible.  Thus, the in-service injury requirement is satisfied.

The remaining question is whether the record contains medical nexus evidence establishing a connection between sun exposure during the Veteran's military service and the current basal cell carcinoma.  In this regard, the Veteran has submitted the medical opinion of a private surgeon that states, "I feel it is directly related to sun exposure during his service years in the South Pacific in World War II."  See October 2010 Opinion.  VA then sought a medical opinion from the Chief of Dermatology at the VA Health Center in Boston, Massachusetts.  This opinion states that "the evidence taken as a whole tends towards the conclusion that the Veteran's [basal cell carcinoma] fifty years after his discharge from the service is at least 50% likely due to UV sun exposure while in the service."  The VA dermatologist refers to medical literature that heavy sun exposure in childhood and early adolescence and working outside without sun protection leads to ultraviolent (UV) specific changes in tumor suppressor genes and that non-melanoma skin cancers can manifest many years after UV exposure.  Thus, the medical nexus requirement is satisfied.

In conclusion, the record supports a grant of service connection for basal cell carcinoma.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinoma is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


